   Case 4:20-cv-00022-RSB-CLR Document 9 Filed 06/29/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION


 SHELIA BRUIN-BLAKE,

                Plaintiff,                                   CIVIL ACTION NO.: 4:20-cv-22

         v.

 AMERICOLLECT, INC.,

                Defendant.

                                            ORDER

       On February 3, 2020, Plaintiff filed a Complaint initiating this suit. (Doc. 1.) Prior to any

answer having been filed by Defendant, Plaintiff filed a Notice of Settlement. (Doc. 6.) In light

of the settlement notice, the Court administratively closed the case but provided the parties a forty-

five day period to present, at their option, a dismissal judgment pursuant to Federal Rule of Civil

Procedure 41(a)(2), incorporating the terms of the settlement, so the Court could retain jurisdiction

to enforce the agreement. (Doc. 7.) More than forty-five days have passed and the parties’ only

filing has been a Notice of Voluntary Dismissal with prejudice, filed by Plaintiff pursuant to

Federal Rule of Civil Procedure 41(a)(1)(A)(i). (Doc. 8.) Accordingly, the Court DIRECTS the

Clerk to REOPEN this action, DISMISSES the action with prejudice, and DIRECTS the Clerk

to CLOSE the case.

       SO ORDERED, this 29th day of June, 2020.




                                       R. STAN BAKER
                                       UNITED STATES DISTRICT JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA
